Citation Nr: 1004135	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-05 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran served on active duty from August 1943 to March 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2008 the Board remanded this matter to afford the 
Veteran a VA examination.  The Veteran has since been 
scheduled for examinations on two occasions.  He has not 
reported for examination.  A review of the record indicates 
that notice of the scheduled examination may not have been 
sent to the Veteran's correct address.  

In a January 2009 letter the RO informed the Veteran that a 
VA medical facility would contact him to schedule an 
examination.  That letter was addressed to an address on 
[redacted].  Also in January 2009, the RO requested 
that the VA Central California Health Care System (HCS) 
schedule the Veteran for the examination.  That request 
listed the [redacted] address.  A deferred rating 
decision, dated in August 2009, indicates that the 
examination requested in January 2009 was cancelled due to 
incorrect jurisdiction.  

In May 2009, the RO requested that the West Los Angeles VA 
Medical Center (VAMC) conduct the examination.  That request 
listed the Veteran's address as on [redacted].  A letter was 
sent to the Veteran at the [redacted].  address informing him 
of a scheduled June 2009 pension and compensation examination 
at the VAMC in Sepulveda California.  

The deferred rating decision of August 2009 indicates that 
the Veteran failed to attend that examination but "address 
showing on our VAE request is not veteran's address of 
record."  The deferred rating decision states an action 
required of "Reinput VAE request with veteran's current 
address of records (sic)"  this is followed by the [redacted] 
[redacted] address.  

The action required in the deferred rating decision was not 
carried out.  In September 2009, the AMC issued a 
supplemental statement of the case (SSOC) in which it stated 
that VA had tried to contact the Veteran at both addresses 
but neither address was accurate so the examinations were 
cancelled.  This does not agree with the August 2009 deferred 
rating decision.  The Board finds no letter addressed to the 
Veteran at the [redacted] address informing him of an 
examination.  Hence, the matter must again be remanded to 
afford the Veteran a VA examination.  

The RO/AMC must ensure that notice of the examination is sent 
to the Veteran's address of record.  

In this regard, it is important for the Veteran to understand 
the importance of providing both the RO and VAMC his correct 
address at all times.

The Veteran asserts that he has asbestosis due to his service 
in the Navy, primarily as a result of his service aboard a 
destroyer.  In a statement, received in August 2005, he 
reported that his duties while aboard ship included serving 
as a gunner, and working in a boiler room.  

The Veteran's discharge indicates that his rate was "seaman 
first class."  His service records indicate that he served 
aboard the U.S.S. McGowan from December 1943 to March 1946.  

There does not appear to be any relevant treatment during 
service.  A review of the post-service medical evidence shows 
that the Veteran received treatment for respiratory symptoms 
no later than 1989.  This evidence shows a long history of 
smoking, with diagnoses that included bronchitis, and chronic 
obstructive pulmonary disease.  The claims files also include 
an examination report, dated in November 2006, which states 
that the Veteran has "asbestosis-related lung disease."  

With regard to post-service employment, this has been noted 
to include work as a "pusher foreman" and security officer, 
in the oil and chemical industry, as well as other work as a 
janitor, and a railroad switchman.  See private treatment 
reports, received in November 1977; February 1978 VA 
examination report; April 1978 rating decision.  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting asbestos exposure.  The date of this amended 
material is December 13, 2005.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 4 
Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  

The Manual defines "asbestos" as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at Subsection 
(f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at Subsection 
(b).  Inhalation of asbestos fibers can produce fibrosis (the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or not: (1) 
service records demonstrate the veteran was exposed to 
asbestos during service; (2) development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3) a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).

VA's statutory duty to assist the Veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In this case, an etiological opinion has not yet 
been obtained, and in a June 2008 statement, the Veteran's 
representative argued that a remand was warranted in order to 
obtain such an opinion.  Based on the current law at this 
time, the Board agrees.  Given the state of the evidence and 
the nature of the claim, on remand, the Veteran should be 
scheduled for an examination, to include etiological opinion.  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
examination, provide written notice of 
that examination to the Veteran's at his 
address of record, and associate that 
notice letter with the claims file.  

The examiner should obtain a detailed 
history of service and post-service 
asbestos exposure from the Veteran 
(requested by the Board but not 
required).  The examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (i.e., a 
probability of 50 percent or greater) 
that the Veteran has asbestosis.  

If, and only if, the Veteran is 
determined to have asbestosis, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (i.e., a probability of 50 
percent or greater) that the Veteran's 
asbestosis is related to asbestos 
exposure during service from August 1943 
to March 1946.  

The physician must provide a 
comprehensive report including a complete 
rationale for all opinions and 
conclusions reached.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination and the examination report 
must note that review.

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



